                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD MURRAY,                              :
     Petitioner,                              :
                                              :
                       v.                     :       CIVIL ACTION NO. 09-4960
                                              :
DAVID DIGUGLIELMO, et al.,                    :
     Respondents.                             :

                                       MEMORANDUM

JONES, II J.                                                                 March 27, 2020

       Pro se Petitioner Clifford Murray, a prisoner in state custody serving a life term for first

degree murder plus a consecutive term for related crimes, has filed a Motion for Relief from

Judgment under Fed. R. Civ. P. 60(b)(6). (See ECF No. 61.) Murray seeks to reopen the

judgment dismissing his Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254.

Because the Motion must be deemed to be an unauthorized second or successive habeas petition

over which this Court lacks jurisdiction, the Motion is dismissed.

I.     BACKGROUND

       The procedural history and factual background of Murray’s conviction are fully set forth

in the Report and Recommendation prepared by Magistrate Judge Sandra Moore Wells. (ECF

No. 33.) Accordingly, the Court outlines only the information necessary to place the instant

Motion in context. Following the denial of Murray’s reinstated direct appeal, he filed a petition

pursuant to the Pennsylvania Post Conviction Relief Act, 42 Pa. Cons. Stat. Ann. §§ 9541–46,

asserting numerous claims of trial counsel and appellate counsel ineffectiveness. After

exhausting that process, he then filed his federal habeas petition. Magistrate Judge Wells issued

a Report and Recommendation concluding that five of Murray’s thirteen habeas claims were
unexhausted and procedurally defaulted.1 She recommended that, under the standard of review

provided by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in

relevant part at 28 U.S.C. § 2254(d), the balance of Murray’s claims be denied on their merits.

After Murray filed objections, the Report and Recommendation was adopted and approved in an

Order entered on April 26, 2013. (ECF No. 38.)

         In his current Motion, Murray seeks relief pursuant to Rule 60(b)(6). He argues that Rule

60 relief is appropriate because the Court’s decision to apply the AEDPA standard in the

resolution of his habeas petition was a procedural ruling, and that if his habeas issues had instead

been reviewed de novo, rather than under the rules set out by Congress in AEDPA, the decision

concerning his ineffective assistance of counsel and jury instruction claims would have been

different. He also argues that Pennsylvania law concerning conspiracy to commit murder has

changed since he was convicted. (See ECF No. 61 at 2–3.)2

II.      STANDARDS

         A.     Federal Rule of Civil Procedure 60

         Federal Rule of Civil Procedure 60(b) provides that a court “may relieve a party or its

legal representative from a final judgment, order, or proceeding” for several enumerated reasons.

Subsection (6), the specific provision Petitioner relies on here, is a “catch-all provision extending

beyond the listed circumstances to ‘any other reason that justifies relief.’” Satterfield v. Dist.

Attorney Philadelphia, 872 F.3d 152, 158 (3d Cir. 2017) (quoting Fed. R. Civ. P. 60(b)(6)).

“Despite the open-ended nature of the provision, a district court may only grant relief under Rule



1
 The unexhausted claims asserted racial discrimination in jury selection, trial court error in
denying the suppression of evidence, and three claims of trial court error in admitting evidence
of mug shots. None of these unexhausted claims are the subject of the Rule 60 Motion.
2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
60(b)(6) in ‘extraordinary circumstances where, without such relief, an extreme and unexpected

hardship would occur.’” Satterfield, 872 F.3d at 158 (quoting Cox v. Horn, 757 F.3d 113, 120

(3d Cir. 2014)). In addition, Rule 60(c) mandates that a “motion under Rule 60(b) must be made

within a reasonable time.” Fed. R. Civ. P. 60(c).

       B.      Second or Successive Habeas Petitions

       As Petitioner’s Motion arises within the context of a federal habeas action, the Court

must first evaluate whether the Rule 60(b) Motion is an unauthorized second or successive

habeas petition. That is because AEDPA mandates that before a state prisoner may file a second

or successive habeas petition in which he challenges a judgment of sentence that was previously

challenged in a federal habeas proceeding, he must first obtain an order from the appropriate

court of appeals authorizing the district court to consider the application. 28 U.S.C.

§ 2244(b)(3)(A); see, e.g., Magwood v. Patterson, 561 U.S. 320, 330–31 (2010); United States v.

Winkelman, 746 F.3d 134, 135 (3d Cir. 2014); In re Pendleton, 732 F.3d 280, 282 (3d Cir. 2013)

(per curiam). Importantly, AEDPA’s allocation of “gatekeeping” responsibilities to the courts of

appeals has divested district courts of jurisdiction over habeas applications that are second or

successive. See, e.g., Burton v. Stewart, 549 U.S. 147, 157 (2007) (holding that the petitioner

“neither sought nor received authorization from the Court of Appeals before filing his [] petition,

a ‘second or successive’ petition challenging his custody, and so the District Court was without

jurisdiction to entertain it.”). A habeas petitioner cannot avoid AEDPA’s “second or successive”

gatekeeping mechanism by raising habeas claims in a filing that he designates as a Rule 60(b)

motion. See Brian R. Means, FEDERAL HABEAS MANUAL § 11:42, Westlaw (database

updated May 2019) (a habeas petitioner “is not permitted to circumvent AEDPA’s second or




                                                 3
successive petition requirements simply by labeling the petition or motion as something other

than what it is.”).

        In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court addressed

the circumstances in which utilization of Rule 60(b) would be “inconsistent with” AEDPA’s

second or successive petition requirements and, as a consequence, not available to a state

prisoner seeking habeas relief.3 The Court explained that a Rule 60(b) motion must be construed

as a second or successive habeas corpus application when it advances one or more “claims.” See

Gonzalez, 545 U.S. at 531–32. “In most cases,” the Supreme Court observed, “determining

whether a Rule 60(b) motion advances one or more ‘claims’ will be relatively simple.” Id. at

532. “A motion that seeks to add a new ground for relief . . . will of course qualify.” Id. The

Supreme Court further instructed that a petitioner is also advancing a habeas claim in a Rule

60(b) motion if he “attacks the federal court’s previous resolution of a claim on the merits, since

alleging that the court erred in denying habeas relief on the merits is effectively indistinguishable

from alleging that the movant is, under the substantive provisions of the statutes, entitled to

habeas relief.” Id. (footnote omitted). Similarly, a motion that seeks to present newly

discovered evidence in support of a claim that was previously denied represents a habeas claim.

Id.

        In contrast, a motion is a “true” Rule 60(b) motion if it challenges a procedural ruling

made by the district court that precluded a merits determination of the habeas petition, or

challenges a “defect in the integrity of the federal habeas proceedings,” such as an assertion that

the opposing party committed fraud upon the court. Id. at 532 and n.5.


3
  “Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas corpus proceedings
under 28 U.S.C. § 2254 only to the extent that it is not inconsistent with applicable federal
statutory provisions and rules.” Gonzalez, 545 U.S. at 529 (internal quotation marks, alteration,
and footnote omitted).
                                                  4
III.   DISCUSSION

       As federal district courts lack jurisdiction to review an unauthorized second or successive

habeas petition cloaked as a Rule 60(b) motion, the threshold question before the Court is

whether Petitioner’s Motion is a true Rule 60(b) motion, or simply a successive habeas petition

with a different label. The answer to this question is clear.

       Petitioner asserts that the adjudication of his habeas issues was a procedural ruling

reviewable under Rule 60 because the choice to use the AEDPA standard rather than engage in

de novo review was procedural rather than substantive. The Court rejects this assertion. The use

of the AEDPA standard to assess Petitioner’s habeas claims is not the type of procedural ruling

that can be challenged through a Rule 60 motion, as discussed by the Supreme Court in

Gonzalez. Rather, a Rule 60 motion will not be deemed a second or successive habeas petition

only when it “asserts that a previous ruling which precluded a merits determination was in

error—for example, a denial for such reasons as failure to exhaust, procedural default, or statute-

of-limitations bar.” Gonzalez, 545 U.S. at 532 n.4 (emphasis added); see also Thompson v.

Wydner, No. 07-2617, 2008 WL 336311, at *5 (E.D. Pa. Feb. 1, 2008) (rejecting the petitioner’s

proposition that application of the AEDPA standard of review is a procedural error for which

Rule 60(b)(6) provides a remedy).

       The underlying arguments in Petitioner’s Motion go to the merits of the Court’s original

adjudication of his habeas petition. The claim identified in the Motion—ineffectiveness of

counsel for failing to raise the flaws in jury instructions on first degree murder and accomplice

liability—was clearly resolved on its merits under the AEDPA standard of review. See 28

U.S.C. § 2254(d). Specifically, Magistrate Judge Wells recommended that the state court’s

resolution of the ineffectiveness and jury instruction issues was a reasonable application of



                                                  5
Strickland v. Washington, 466 U.S. 668 (1984), because the jury instructions were correct under

state law and therefore counsel could not have been constitutionally ineffective for failing to

have raised objections to them. (ECF No. 33 at 13–14.) That recommendation was approved

and adopted by this Court in the April 26, 2013 Order. This constituted a resolution of the claim

on its merits. Judge Wells also determined on the merits that the state court’s failure to cite U.S.

Supreme Court law and rely instead only on state precedents did not allow Petitioner to surmount

the § 2254(d)(1) bar to relief since the state court’s resolution of the claim was reasonable. (Id.

at 14.) As noted above, Petitioner’s Motion asserts no argument concerning the claims that were

determined to be procedurally defaulted. And finally, Petitioner does not even attempt to explain

how his second claim—that the law regarding conspiracy to commit murder has changed in

Pennsylvania—is appropriately raised via a Rule 60 motion.

       For these reasons, Petitioner’s Motion must be construed as an unauthorized second or

successive habeas petition because Petitioner seeks to use Rule 60(b) to challenge his judgment

of sentence. Because he has not received authorization from the Court of Appeals to file another

federal habeas petition to attack that judgment, this Court lacks jurisdiction to consider those

claims. An appropriate Order dismissing the Rule 60(b) Motion for lack of jurisdiction and

finding no probable cause to issue a certificate of appealability follows. Petitioner’s Motion for

Appointment of Counsel (ECF No. 60) will also be denied. See Tabron v. Grace, 6 F.3d 147,

155 (3d Cir. 1993) (stating that, in determining whether to appoint counsel, the court must first

consider as a threshold matter whether the plaintiff’s claim has “some merit in fact and law”).


                                                              BY THE COURT:


                                                              /s/ C. Darnell Jones, II
                                                              C. Darnell Jones, II J.

                                                 6
